Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a UE sends a control symbol using a control time-frequency resource, the control symbol is generated from control information according to encoding and modulation schemes at the UE, the control information is an index value associated with the data encoding and modulation schemes and determined according to a one to one mapping relationship between parameter sets and index values, each parameter set has an encoding scheme and a modulation scheme, and any two parameter sets are different in the encoding scheme and the modulation scheme, the control time-frequency resource belongs to a transmission resource for uplink transmission, the transmission resource has a data time-frequency resource, the control time-frequency resource and the data time-frequency resource are different, the network performs demodulating and decoding the control symbol according to the encoding and modulation schemes at the UE to obtain the control information, decoding according to the control information, a data symbol to obtain uplink data as detailed in the dependent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 2008/0095110 A1) and (US 2009/0073922 A1).
 the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472